PER CURIAM.
In its petition for rehearing the appellant asserts that a taxpayer may maintain *1024a suit to enjoin the performance of a contract by a town for the erection of a municipal electric plant, although it is to be paid for from earnings, and not from taxes. The question which we passed upon was whether the plaintiff, a Delaware corporation with an expired franchise, a nonresident and noncitizen of the town of Milford, and not even a prospective customer of the municipal electric plant, might maintain this suit. The broad question whether a citizen and taxpayer of a town may ever maintain such a suit was not before us and was not decided.
The appellant also asserts that, since the court below dismissed the suit upon its merits, the decree should not be affirmed. The mandate of this court will be that the court below enter a decree dismissing the bill for the reasons stated in our opinion.
In all other respects, the petition for rehearing is denied.